Title: From George Washington to Major John Jameson, 1 February 1778
From: Washington, George
To: Jameson, John



Sir
Head Quarters Valley Forge 1st Feby 1778

The quantity of provision, Flour especially, that is carried into Philada is by all accounts so great that the British Army is well supplied with almost every Article. The Committee of Congress now here having expressed a desire that this pernicious intercourse may be cut off as effectually as possible, I know of no other way to prevent the supply of Flour but disabling the Mills as we have not Guards sufficient to stop all the roads. You are therefore in concert with Genl Lacey to fix upon a certain time and attempt to disable all the Mills upon Pennepack, Frankfort and Wissahicken Creeks, beginning Morrises at Frankfort, Vanderens on Wissahicken and Lewis’s at Pennepack and proceed as far as the people usually come out for Flour. As it will be impossible for you to remove the stones, I am advised to take off the spindles and saw off the spikes of the water wheels This you will therefore do as soon as possible, the whole must be began upon the same time, that you may have proceeded some distance before the enemy can get notice. You must be fully sensible of the necessity of secrecy, and therefore none should be intrusted but the Officers who are to execute the Business, and those should be such who have no connections in the part of the Country where the Mills are. Nothing will convince the Markett people that we are in earnest till an example is made of one of them, and I therefore desire you will use your endeavours to apprehend some notorious offender against whom there will be proof and send him here for Trial, seize all the provision and the horses & Carriages drove by women & Boys, many of whom are employed as they think indulgence will be allowed on Account of Sex and Age. I am Sir Your most Obedt servant

Go: W——n

